Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Donald Sharp, Appellant                               Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 41164-
No. 06-12-00134-CR         v.                         A). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Donald Sharp, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED FEBRUARY 11, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk